Citation Nr: 0317019	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  94-19 797	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to March 28, 1994, 
for the grant of service connection for toxoplasmosis.

2.  Assignment of the proper rating for toxoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
toxoplasmosis and assigned a noncompensable (zero percent) 
rating.  In a rating decision rendered during the current 
appeal, the evaluation for this disorder was increased to 30 
percent disabling, effective from March 28, 1994.

In February 1999, the United States Court of Appeals for 
Veterans Claims (Court) issued an order vacating a December 
1997 Board decision (which had adjudicated the timeliness of 
a substantive appeal) and remanded the claim to the Board for 
procedural due process compliance.  By letter from the Board 
dated February 16, 2000, the veteran was notified of the 
Board's intent to consider the timeliness of the substantive 
appeal as to the issue named above, and that he had 60 days 
to present written argument or present additional evidence 
relevant to jurisdiction.  In a response from the veteran 
received in March 2000, the veteran submitted additional 
argument pertaining to the timeliness of a substantive appeal 
and waived the right to submit any additional evidence during 
the remaining 60-day period.  

Subsequently, in an April 2000 decision, the Board dismissed 
the appeal of the assignment of the rating for toxoplasmosis 
for lack of jurisdiction, having concluded that the veteran's 
substantive appeal was not timely filed.  The veteran 
appealed this decision to the Court.  In a memorandum 
decision dated in May 2002, the Court vacated the Board's 
April 2000 decision and remanded the case to the Board for 
readjudication, holding that the Board had erred in finding 
that the veteran had not filed a timely substantive appeal 
and dismissing for lack of jurisdiction.  As a result, in 
November 2002, the Board undertook additional development 
with respect to the issues of (1) entitlement to an effective 
date prior to March 28, 1994, for the grant of service 
connection for toxoplasmosis and (2) the assignment of a 
proper rating for toxoplasmosis.

FINDINGS OF FACT

Prior to completion of appellate action in this case, the 
Board received notice that the veteran had died on December 
[redacted]
, 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).

ORDER

The appeal is dismissed.


		
BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



